Case 3:15-md-02670-JLS-MDD Document 2028 Filed 09/19/19 PageID.155568 Page 1 of 7




   1    s/ Patrick Ahern
        Ahern and Associates, P.C.
   2    8 South Michigan Ave., Suite 3600
   3    Chicago, IL 60603
        (312) 404-3760
   4    Patrick.j.ahern@ahernandassociatespc.com
   5
        Counsel for Direct Action Plaintiff Winn-Dixie Stores, Inc.
   6    [Additional Counsel Listed on Signature Page]
   7
   8
   9                         UNITED STATES DISTRICT COURT
  10                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  11
         IN RE: PACKAGED SEAFOOD                    Case No. 3:15-md-02670-JLS-MDD
  12     PRODUCTS ANTITRUST                         MDL No. 2670
         LITIGATION
  13                                                PLAINTIFFS’ MOTION TO SEAL
  14                                                (RE: MOTION FOR PARTIAL
                                                    SUMMARY JUDGMENT AGAINST
  15                                                STARKIST CO.)
         This document relates to:
  16                                                DATE:        [TBD]
           • Direct Action Plaintiff Winn-          TIME:        [TBD]
  17           Dixie Stores, Inc.                   JUDGE:       Janis L. Sammartino
  18       • Direct Action Plaintiff                CTRM:        4D
               Associated Wholesale
  19           Grocers, Inc.
  20       • Direct Action Plaintiff W. Lee
               Flowers & Co.
  21
  22
  23
  24
  25
  26
  27
  28
        PLAINTIFFS’ MOTION TO SEAL                              CASE NO. 15-MD-2670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2028 Filed 09/19/19 PageID.155569 Page 2 of 7




   1                                 NOTICE OF MOTION
   2          PLEASE TAKE NOTICE that, pursuant to Southern District of California
   3    Civil Local Rule 79.2 and the Protective Order entered in this action (ECF No.
   4    194, incorporating ECF No. 173), Plaintiffs move the Court for an order sealing
   5    their Motion for Partial Summary Judgment Against Defendant StarKist Co.
   6
   7
   8    Dated: September 19, 2019          Respectfully submitted,

   9
                                           s/ Patrick Ahern
  10                                       Ahern and Associates, P.C.
  11                                       8 South Michigan Ave., Suite 3600
                                           Chicago, IL 60603
  12                                       (312) 404-3760
  13                                       Patrick.j.ahern@ahernandassociatespc.com

  14                                       Counsel for Direct Action Plaintiff Winn-
  15                                       Dixie Stores, Inc.

  16                                       s/ Patrick J. Stueve
  17                                       Patrick J. Stueve (KS 13847)
                                           Steve N. Six (KS 16151)
  18                                       C. Curtis Shank (KS 26306)
  19                                       STUEVE SIEGEL HANSON LLP
                                           460 Nichols Road, Suite 200
  20                                       Kansas City, Missouri 64112
  21                                       Telephone: 816-714-7100
                                           Facsimile: 816-714-7101
  22                                       stueve@stuevesiegel.com
  23                                       six@stuevesiegel.com
                                           shank@stuevesiegel.com
  24
  25                                       Counsel for Direct Action Plaintiff
                                           Associated Wholesale Grocers, Inc.
  26
  27
  28
        PLAINTIFFS’ MOTION TO SEAL                       CASE NO. 15-MD-2670-JLS-MDD
                                              1
Case 3:15-md-02670-JLS-MDD Document 2028 Filed 09/19/19 PageID.155570 Page 3 of 7




   1                                      By: s/ Manton M. Grier
                                          Manton M. Grier (D.S.C. No. 2461)
   2                                      Robert Y. Knowlton (D.S.C. No. 2380)
   3                                      Elizabeth H. Black (D.S.C. No. 10088)
                                          Mary C. Eldridge (D.S.C. No. 12540)
   4                                      HAYNSWORTH SINKLER BOYD, P.A.
   5                                      1201 Main Street
                                          Suite 2200
   6                                      P.O. Box 11889 (29211)
   7                                      Columbia, South Carolina
                                          Telephone: (803) 779-3080
   8                                      Facsimile: (803) 765-1243
   9                                      mgrier@hsblawfirm.com
                                          bknowlton@hsblawfirm.com
  10                                      eblack@hsblawfirm.com
  11                                      meldridge@hsblawfirm.com

  12                                      Counsel for Direct Action Plaintiff W. Lee
  13                                      Flowers & Co.

  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        PLAINTIFFS’ MOTION TO SEAL                      CASE NO. 15-MD-2670-JLS-MDD
                                             2
Case 3:15-md-02670-JLS-MDD Document 2028 Filed 09/19/19 PageID.155571 Page 4 of 7




   1                                        MOTION
   2          Pursuant to the Southern District of California’s Civil Local Rule 79.2(c)
   3    and the Protective Order in this action (ECF No. 194, incorporating the parties’
   4    Joint Motion for Entry of Protective Order (ECF No. 173)), Plaintiffs seek to seal
   5    their Motion for Partial Summary Judgment Against Defendant StarKist Co.
   6    (“Motion for Summary Judgment”) and the supporting Memorandum of Points
   7    and Authorities in Support of Motion for Partial Summary Judgment Against
   8    Defendant StarKist Co. (the “Memorandum of Points and Authorities”) that
   9    contains or references information that one or more of the Defendants previously
  10    designated as “Confidential” or “Highly-Confidential” under the terms of the
  11    Protective Order, or (2) reference non-public litigation matters. See ECF No. 173
  12    at ¶ 37 (requiring that filings incorporating information containing “Confidential”
  13    or “Highly Confidential” material be filed under seal).
  14          Plaintiffs are filing a redacted version of their Motion for Summary
  15    Judgment in the public docket. Additionally, accompanying this Motion, is the
  16    associated “Sealed Lodged Proposed Documents” docket entry, in which
  17    Plaintiffs are filing the following documents: (1) an unredacted version of the
  18    Motion for Summary Judgment; and (2) an unredacted version of the
  19    Memorandum of Points and Authorities.          Plaintiffs are contemporaneously
  20    lodging a proposed order with the Court.
  21
  22
        Date: September 19, 2019             Respectfully Submitted,
  23
  24                                         s/ Patrick Ahern
  25                                         Ahern and Associates, P.C.
                                             8 South Michigan Ave., Suite 3600
  26                                         Chicago, IL 60603
  27                                         (312) 404-3760
  28
        PLAINTIFFS’ MOTION TO SEAL                         CASE NO. 15-MD-2670-JLS-MDD
                                                3
Case 3:15-md-02670-JLS-MDD Document 2028 Filed 09/19/19 PageID.155572 Page 5 of 7




   1                                      Patrick.j.ahern@ahernandassociatespc.com

   2                                      Counsel for Direct Action Plaintiff Winn-
   3                                      Dixie Stores, Inc.

   4                                      s/ Patrick J. Stueve
   5                                      Patrick J. Stueve (KS 13847)
                                          Steve N. Six (KS 16151)
   6                                      C. Curtis Shank (KS 26306)
   7                                      STUEVE SIEGEL HANSON LLP
                                          460 Nichols Road, Suite 200
   8                                      Kansas City, Missouri 64112
   9                                      Telephone: 816-714-7100
                                          Facsimile: 816-714-7101
  10                                      stueve@stuevesiegel.com
  11                                      six@stuevesiegel.com
                                          shank@stuevesiegel.com
  12
  13                                      Counsel for Direct Action Plaintiff
                                          Associated Wholesale Grocers, Inc.
  14
  15                                      By: s/ Manton M. Grier
                                          Manton M. Grier (D.S.C. No. 2461)
  16                                      Robert Y. Knowlton (D.S.C. No. 2380)
  17                                      Elizabeth H. Black (D.S.C. No. 10088)
                                          Mary C. Eldridge (D.S.C. No. 12540)
  18                                      HAYNSWORTH SINKLER BOYD, P.A.
  19                                      1201 Main Street
                                          Suite 2200
  20                                      P.O. Box 11889 (29211)
  21                                      Columbia, South Carolina
                                          Telephone: (803) 779-3080
  22                                      Facsimile: (803) 765-1243
  23                                      mgrier@hsblawfirm.com
                                          bknowlton@hsblawfirm.com
  24                                      eblack@hsblawfirm.com
  25                                      meldridge@hsblawfirm.com
  26                                      Counsel for Direct Action Plaintiff W. Lee
  27                                      Flowers & Co.
  28
        PLAINTIFFS’ MOTION TO SEAL                      CASE NO. 15-MD-2670-JLS-MDD
                                             4
Case 3:15-md-02670-JLS-MDD Document 2028 Filed 09/19/19 PageID.155573 Page 6 of 7




   1                           SIGNATURE ATTESTATION
   2          Under Section 2.F.4 of the Court’s CM/ECF Administrative Policies, I
   3    hereby certify that authorization for filing this document has been obtained from
   4    each of the other signatories shown above, and that all signatories have
   5    authorized placement of their electronic signature on this document.
   6
   7    Dated: September 19, 2019             By: s/ Patrick J. Ahern
   8                                        Ahern and Associates, P.C.
                                            8 South Michigan Ave., Suite 3600
   9                                        Chicago, IL 60603
  10                                        (312) 404-3760
                                            Patrick.j.ahern@ahernandassociatespc.com
  11
  12                                        Counsel for Direct Action Plaintiff Winn-
                                            Dixie Stores, Inc.
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        PLAINTIFFS’ MOTION TO SEAL                        CASE NO. 15-MD-2670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2028 Filed 09/19/19 PageID.155574 Page 7 of 7




   1                            CERTIFICATE OF SERVICE
   2          I certify that on September 19, 2019, I filed the foregoing document and
   3    supporting papers with the Clerk of the Court for the United States District Court,
   4    Southern District of California, by using the Court’s CM/ECF system. I also
   5    served counsel of record via this Court’s CM/ECF system.
   6
   7
   8                                         By: s/ Patrick Ahern
                                             Ahern and Associates, P.C.
   9                                         8 South Michigan Ave., Suite 3600
  10                                         Chicago, IL 60603
                                             (312) 404-3760
  11                                         Patrick.j.ahern@ahernandassociatespc.com
  12
                                             Counsel for Direct Action Plaintiff Winn-
  13                                         Dixie Stores, Inc.
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        PLAINTIFFS’ MOTION TO SEAL                         CASE NO. 15-MD-2670-JLS-MDD
                                                6
